Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Shareholder meeting (unaudited) On May 18, 2009, an adjourned session of the Annual Meeting of the Shareholders of John Hancock Investors Trust was held at 601 Congress Street, Boston, Massachusetts, for the purpose of considering and voting upon the proposals listed below. Shareholders of the Fund approved Proposal 1 and Proposal 3 and the votes cast were as follows: Proposal 1: To elect eleven Trustees to serve until their respective successors have been duly elected and qualified. WITHHELD FOR AUTHORITY James R. Boyle 5,201,198 238,456 James F. Carlin 5,195,751 243,903 William H. Cunningham 5,196,269 243,385 Deborah C. Jackson 5,189,091 250,563 Charles L. Ladner 5,190,728 248,926 Stanley Martin 5,190,449 249,205 Patti McGill Peterson 5,199,059 240,595 John A. Moore 5,191,925 247,729 Steven R. Pruchansky 5,200,562 239,092 Gregory A. Russo 5,204,397 235,257 John G. Vrysen 5,202,867 236,787 *Proposal 2: To amend the Funds Declaration of Trust to divide the Board into three classes of Trustees and to provide for shareholder approval of each such class every three years. For 3,591,994 Against 1,006,917 Withheld 191,365 Broker Non-Votes 649,378 * The proposal to amend the Declaration of Trust did not receive sufficient votes from the Funds shareholders. Proposal 3: To adopt a new form of investment advisory agreement. For 4,301,103 Against 236,773 Withheld 252,401 Broker Non-Votes 649,377
